 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDployed by the shipper, in the shipping operation, are not employed inthe farming operation, which is independent, even though the shippingoperation has invested in, or owns a share in, the farming operation?Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit.We find that all truckdrivers and stitchers 10 employed by the Em-ployer in Arizona, except in Yuma County, excluding all office cleri-cal employees, watchmen, guards, and supervisors as defined in theAct, constitute an appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act."5.In accordance with the usual practice in seasonal operations ofthis kind, the Board will direct that the election be held at or aboutthe approximate seasonal peak, on a date to be determined by the Re-gional Director, among the employees in the appropriate unit whoare employed during the payroll period immediately preceding thedate of the issuance of the notice of election by the Regional Director.[Text of Direction of Election omitted from publication.]Old., p.768 ;cf.Luca8 County Farm Bureau,etc , 128 NLRB 458, enfd.289 F. 2d 844(C.A. 6).10The petition was amended at the hearing to delete the classification of "gluers."11The parties are in agreement as to the composition of the unit.However, in itscomposite brief(see footnote 1) the Petitioner makes the alternative contention that amultiemployer unit would be appropriateThere is no bargaining history for the em-ployees of the Employer in the geographical area covered by the instant petition and theEmployer objects to such a unit in its composite brief.Accordingly,a single-employerunit is found appropriate.Straits Aggregate&Equipment Corp.and Rogers City CementProducts,Inc.'andUnited Stone and Allied Products Work-ers of America,AFL-CIO-CLC, Petitioner.Case No. 7-RC-4868.September 13, 1961DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, 'a hearing was held before James P. Kurtz, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase toa three-member panel [Chairman McCulloch and Members Rodgers andLeedom].IThe petition was amended at the hearing to include Rogers City Cement ProductsInc., hereinafter called Rogers,as an Employer133 NLRB No. 17. STRAITS AGGREGATE & EQUIPMENT CORP., ETC.109Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act .22.The labor organizations involved claim to representcertain em-ployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree as to the composition of the unit but are indispute as to its scope.The Petitioner seeks an overall unit, consist-ing of Big Cut, the portables, and Rogers, or, alternatively, two sepa-rateunits, one consisting of Big Cut 'and the portables, and the otherconsistingof Rogers.4Straits has operated permanent facilities for the production of high-grade washed aggregate at its Big Cut pit since 1953, and portableunits for the production of lower grade unwashed road gravel since1956 or 1957.5The first such unit was acquired in 1956 or 1957; thesecond, a year after the acquisition of the first; the third in August1960; and the fourth in February 1961. Straits has continuallybroadened the scope of its portable operations, with the portable unitsgoingfarther and farther out from Big Cut. The record indicates thatthe Employer contemplates extending the area of its portable oper-ations ianother 200 miles, although this expansion will involve noincrease in equipment or employees.The Employer's central office at Oscoda handles payrolls and bankaccounts for both Big Cut and the portables, and they are not sepa-ratelymaintained.All shipping and invoice records are likewise2 Straits Aggregate&Equipment Corp , herein referred to as Straits,operates permanentfacilities for the production of high-grade washed aggregate at its Big Cut pit, in Millers-burg,Michigan,and also operates four portable units, all within 100 miles of each other,which produce lower grade road gravel.Its wholly owned subsidiary,Rogers, consists ofa block-producing plant located about 150 feet from the Big Cut pit and a distributiondepot at RogersCity, whichis located about 30 miles from Big Cut.Rogers converts intocement blocks raw materials produced or supplied by Straits,and leases its land,plant,and equipment from Straits.Two men serve as the highest officials for both Straits andRogers, one of whom negotiates collective-bargaining contracts for both companies.Athird individual,who is a Straits'vice president although he has no official position withRogers, is in charge of production for both companiesAs both companies are commonlyowned and are operated as a single integrated enterprise,we find that they constitute asingle employer for jurisdictional and unit purposesAs Straits during 1960 purchasedmachinery and other supplies in excess of $100,000 from companies within the State ofMichigan, which companies received these goods directly from points outside the State,we find that the Employer is engaged in commerce and that it will effectuate the purposesof the Act to assert jurisdiction herein.S International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 486, unaffiliated,herein referred to as the Intervenor,was permitted tointervene on the basis of its contractual interest.'The overall unit appears to be the Petitioner'sprimary choice although its brief isambiguous with respect to which alternative is preferred5Although it is not clear from the record,it appears that the aggregate produced atBig Cut is used both for building and road construction,while the gravel produced by theportables is used only for road construction. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintainedatOscoda.Officials of Straits are responsible forcollective-bargaining negotiations, overall policy, the ultimate settle-inent of grievances, and the supervision of production, although thereis a localsupervisor over the portable operations who participates inthe initialstagesof grievance matters, and who has authority to hireand fire.6Straits has had contracts with the Intervenor covering both its BigCut and portable operations since 1957. Its most recent contract wasexecuted on April 1, 1958, to be effective from that date until April 1,1961, with provision for automatic renewal thereafter.The wageschedule which is a part of this agreement covers both Big Cut andportable job classifications, with no appreciable difference in wagerates' except for a provision that employees working on portablejobs away from Millersburg shall receive an additional 20 centsan hour.Prior to the fall of 1960, there was companywide seniority; accord-ingly, when Big Cut employees were laid off during the winter slackseason," they would exercise their rights by "bumping" the portableemployees.To eliminate this "bumping" practice, Straits, on Oc-tober 6, 1960, wrote the Intervenor that it planned to establish sepa-rate seniority rosters for Big Cut and the portables, that the employeesshould choose which roster they preferred, and that separate contractsshould be negotiated.This letter was read to the employees at a meet-ing held by the Intervenor on October 16, 1960, at which time theemployees approved the separation of rosters and made their choices.On November 1, 1960, separate seniority rosters were established.Thereafter, when layoffs were made at Big Cut, Big Cut employeeswent to work on available portable jobs but they maintained theirseniority at Big Cut.The portables have their own maintenance man, but some of theirrepair work is also performed by Big Cut maintenance men.The factors stressed by the Employer and the Intervenor as war-ranting the establishment of separate units of Big Cut and portableemployees are: (1) the difference in the products produced; (2) the20-cent wage differential; (3) the local supervision exercised overthe portables; (4) the increase in the number of portables and in theareaof their operations; and (5) the contemplated execution of sepa-rate contracts.We find, however, that these factors are insufficient to9 The record is not clear with respect to the purchase of supplies:at one point thereis testimony to the effect that all supplies for the portables are purchased through thecentral office at Oscoda;at another,that the local supervisor orders materials.7 There is currently a 5-cent pay differential between the hourly pay of portable helpersas compared to that of plant helpers.Although these two categories received equal payfrom 1958 to 1960,since October 1, 1960, portable helpers have earned $2.01 while planthelpers have earned $2.068 The number of employees at Big Cut varies from a maximum of 35 during the summerpeak season to a low of 2 after the winter layoffs.It appears that the number of em-ployees at the portable units is more stable, averaging about five employees a unit. STRAITS AGGREGATE & EQUIPMENT CORP., ETC.111warrant a departure from the historic bargaining unit.Althoughthere is separate immediate supervision,Big Cut,and the portablesare commonly owned, controlled,and administered.The employeesat both operations are engaged in the production of stone for the con-struction of roads and/or buildings,and all employ basically simi-lar skills at comparable wage rates.We do not find the communityof interests which is thus shared by the Big Cut and portable em-ployees is affected by the expansion in the number of portables and inthe area of their operations.Moreover,we are not persuaded that theEmployer's establishment of separate seniority rosters and its con-templated execution of separate contracts warrants the division of thehistoric unit, particularly in view of the fact that employees havetransferred from Big Cut to the portables subsequent to this sepa-ration of rosters.'Accordingly,we find that the appropriate unit hereincludes both the Big Cut and portable operations.Straits acquired the Rogers operation in February 1958, at whichtime it consisted of a cement-block producing plant and sales outletin RogersCity.Thereafter,a contract was executed between Rogersand the Intervenor,containing different job classifications and a lowerwage structure from those under the existing Straits' contract.How-ever, although the Rogers'contract was executed on May 19, 1958, itwas given a termination date of April 1 so that, according to the testi-mony of the Employer, future contracts for Straits and Rogers couldbe negotiated at the same time.After operating the Rogers'facilities in Rogers City for 2 years,Straits transferred the Rogers cement-block producing operation toa plant which it built at Millersburg so that it would be adjacent tothe source of raw materials at Big Cut.10Straits'employees assistedin the construction of the plant,which was built partially on landalready owned by Straits,and partially on land leased by Straits spe-cifically for the plant.The relocation of the plant involved no changein personnel or job classifications.Currently,the Big Cut pit and theRogers plant are partially enclosed by the same industrial fence, andtheir employees use the same entrances.Rogers' equipment is repairedat the Big Cut shop,and all of its maintenance work is performed byBig Cut maintenance men.Rogers has a local supervisor, but its overall production supervisoris an officer of Straits.The central office at Oscoda handles all pay-rolls and records for both companies,although the accounts are main-tained separately.This office also handles all purchasing for bothcompanies,with the exception of purchases of Rogers'cement.We find that the Big Cut and Rogers operations,by virtue of theirclose proximity,functional integration, and common ownership andeAccord :Virginia-Carolina Chemical Corporation,128 NLRB 446.10 The salesoutlet at Rogers Citywas retained,and currentlyhas oneemployee. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrol may appropriately belong in the same unit.liHowever, inview of the history of bargaining for separate units, which units werenot merged subsequent to the plant's relocation, we find that separateunits may also be appropriate.12Accordingly, we find that, in thesecircumstances, either an overall unit consisting of Big Cut, the port-ables, and Rogers, or two separate units, one consisting of Big Cut andthe portables, and the other of Rogers, may be appropriate for pur-poses of collective bargaining.5.The Petitioner, in its brief, requests the Board to rule on theeligibility of casual or summer employees hired by the Employer dur-ing its peak summer season.No party has taken a position with re-spect to the eligibility of these individuals, and the record is incom-plete with respect to their tenure of employment. If the Employeryear after year draws its seasonal employees from the same laborforce, composed primarily of former employees, if they work togetherwith and under the same conditions as permanent employees, and theirtenure of employment is such as to give them a sufficient interest inemployment conditions so as to warrant their inclusion in the unit,they would be eligible to vote.13 If, on the other hand, they are casualemployees who do not have a sufficient community of interests with thepermanent employees, they would be ineligible to participate in theelection.14As the record is inadequate to permit resolution of thisissue, we shall permit them to vote subject to challenge.In view of the above findings, we shall make no final unit determina-tion at this time but shall direct separate elections by secret ballotamong the employees in the following voting groups, including in eachgroup crew leaders and working foremen,15 but excluding from eachgroup office clerical employees and supervisors as defined in the Act.Voting group 1:All production and maintenance workers, includ-ing truckdrivers, at the Employer's Big Cut pit operation at Millers-burg, Michigan, and all its portable units.Voting group 2:All production and maintenance workers, includ-ing truckdrivers, at the Employer's block-producing plant atMillersburg,Michigan, and its distribution depot at Rogers City,Michigan.1eIf a majority of the employees in each of the voting groups votes forthe Petitioner, both groups will be merged into a single overall unit,which, under the circumstances, we find to be appropriate and in suchevent a certification of representatives shall issue to Petitioner for"Accord:Consolidated Cement Corporation,117 NLRB 492,dissent on other grounds ;Gaspro, Ltd.,114 NLRB 833, 835.'Accord:Gibbs Oil Company,et al.,120 NLRB 1783, 1786.13KnouseFoodsCo-operative,Inc.,131 NLRB 801.14Mission Pak Company,127NLRB 1097.1s The parties stipulated to the nonsupervisory status of crew leaders and workingforemen, and to the supervisory statusof certainother individuals.16 The parties stipulated that the individual employed at the Rogers' distribution depotwas included in the Rogers'contractual unit. REYNOLDS ELECTRICAL & ENGINEERING COMPANY, INC. 113such unit. If a majority of the employees in only one of the votinggroups votes for the Petitioner or a majority of the employees in eithervoting group votes for the Intervenor,i' the employees in each votinggroup shall constitute a separate unit, which, under the circumstances,we likewise find to be appropriate. In the event that a majority ofthe employees in either of the voting groups votes for no labor organi-zation, they shall be unrepresented.The Regional Director is in-structed to issue the appropriate certification or certifications of rep-resentatives or results dependent on the outcome of the elections.[Text of Direction of Elections omitted from publication.]"The Intervenor has indicated its desire to appear on the ballot in any unit or unitsfound appropriate.Reynolds Electrical&Engineering Company, Inc., PetitionerandTeamsters,Chauffeurs,Warehousemen&Helpers LocalUnion 631,affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 20-RM-368. September 13, 1961DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph L. Meagher, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer performs construction work and provides variousservices for the Atomic Energy Commission at test sites in Nevada.The Employer's medical division, a subdivision of its department ofhealth, welfare and safety, maintains, on one site, a dispensary andfive outlying first-aid stations 30 to 50 miles distant, and on a neigh-boring site, a sixth first-aid station, 150 miles distant. In addition toa resident physician, who is head of the medical division, there are inthis division 20 employees, including 2 registered nurses, a pharmacist,a laboratorytechnician,anX-ray technician, and 15 first-aidattendants.133 NLRB No. 28.624067-62-vol. 133-9